VICKERY, J.
1. Where txuek skidded off slippery pavement and got stuck in mud at foot of hill, and another truck, attempting to go around it, also got stuck, so that highway was obstructed, there was imposed on owners of trucks duty to -display warning light on both sides of obstruction in such manner that oncoming automobile traffic might be warned of impending danger.
2. It was not duty of automobile passenger, who was injured in collision of automobile with trucks obstructing highway, to interfere with driver in way of making suggestions, or otherwise, to be free from contributory negligence, unless something occurred which made it her duty to do so.
3. In action by auto-mobile passenger for injuries sustained in collision of automobile with trucks obstructing highway, court erred in dwelling unnecessarily in his charge on contributory negligence of plaintiff, where record was silent as to facts showing negligence on her part.
4. In suit by automobile passenger for injuries sustained in collision of automobiles with defendants’ trucks accidentally obstructing highway at foot of hill in nighttime, where evidence showed that defendants did not properly guard obstruction, verdict for defendants held against weight of evidence.
(Levine, PJ. and Sullivan, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.